DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 12/21/2021.  These drawings are accepted.

Title
The title of the invention is objected to as not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DOUBLE HEADER LOGGING OF SLOTTED PAGE STRUCTURES 

Response to Arguments
Applicant’s amendments and supporting arguments with respect to the claim rejections under 35 U.S.C. §§ 112(b), 102(a)(1), and 103 have been fully considered and are persuasive.  These rejections have been withdrawn. 



First, Applicant argues that under Step 2A, Prong One, the amended claims do not recite an abstract idea.  The examiner respectfully disagrees.  Although the claims have been amended to recite hardware features as additional elements beyond the identified abstract idea, the claims continue to recite a mental process of analyzing information.  The claims, under their broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computer components.

Second, Applicant argues that under Step 2A, Prong Two, the amended claims that the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner respectfully disagrees.  For example, Applicant argues that claim 1 as amended recite elements “which are clearly directed to a practical application in the technology field of a database apparatus that can minimize an input/output amount using a slotted page structure having doubleheader.”  (Emphasis added).  However, it is not clear from the claims as drafted how the addition of an extra header, which presumably would increase I/O because now two headers must be updated, would in fact minimize an I/O amount.  
Further, Applicant’s arguments on pages 15-17 of the Remarks, citing portions of the specification, are not reflected in the claim recitations.  As mentioned above, the hardware elements are the only recited elements beyond the abstract idea, but these 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-20 are drawn to either methods or database apparatus, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “database apparatus”, “memory”, and “processor”, independent claims 1, 7, 11, 15, and 20 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to 
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Claim 1 recites “A processor-implemented method of doubleheader logging of a slotted page performed by a database apparatus comprising a processor, a memory, and a database, the method comprising: determining, by using the processor, whether a first slot header of a page or a second slot header of the page is valid by comparing a transaction ID of each of the first slot header and the second slot header with a file change counter; selectin, by using the processor, one of the first and second slot headers determined to be valid as a valid slot header; and performing, by using the processor, a transaction based on the selected valid slot header.”

Claim 7 recites “A processor-implemented method of double header logging of a slotted page performed by a database apparatus comprising a processor, a memory, and a database, the method comprising: providing, by using the processor, a slotted page comprising a first slot header and a second slot header to determine whether the 

Claim 11 recites “A processor-implemented method of doubleheader logging of a slotted page performed by a database apparatus comprising a processor, a memory and a database, the method comprising: 5Application No. 16/729,539 Docket No. 042060.0001 determining, by using the processor, whether a first slot header of a page to be recovered or a second slot header of the page to be recovered is valid by comparing a transaction ID of each of the first slot header and the second slot header with a file chance counter; invalidating, by using the processor, one of the first slot header and the second slot header determined to be invalid; and performing, by using the processor, a transaction based on one of the first slot header and the second slot header determined to be valid.”

Claim 15 recites “A database apparatus for doubleheader logging of a slotted page, the database apparatus comprising: a database for storing a database file configured with a database header and a plurality of database pages; a memory for storing at least one instruction; and a processor connected to the database and the memory, wherein the processor executes the at least one instruction to: determine 

Claim 20 recites “A database apparatus for doubleheader logging of a slotted page, the database apparatus comprising: a database for storing a database file configured with a database header and a plurality of database pages; a memory for storing at least one instruction; and a processor connected to the database and the memory, wherein the processor executes the at least one instruction to: determine whether a first slot header of a page to be recovered or a second slot header of the page to be recovered is valid by comparing a transaction ID of each of the first and second slot headers with a file change counter, invalidate one of the first and second slot headers determined to be invalid, and perform a transaction based on one of the first and second slot headers that is determined to be valid.”

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial 
	Here, claims 1, 7, 11, 15, and 20 only recite a “database apparatus”, “memory”, and “processor” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 7, 11, 15, and 20 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example:

Claim 1 recites “A processor-implemented method of doubleheader logging of a slotted page performed by a database apparatus comprising a processor, a memory, and a database, the method comprising: determining, by using the processor, whether a first slot header of a page or a second slot header of the page is valid by comparing a transaction ID of each of the first slot header and the second slot header with a file change counter; selectin, by using the processor, one of the first and second slot headers determined to be valid as a valid slot header; and performing, by using the processor, a transaction based on the selected valid slot header.”

Claim 7 recites “A processor-implemented method of double header logging of a slotted page performed by a database apparatus comprising a processor, a memory, and a database, the method comprising: providing, by using the processor, a slotted page comprising a first slot header and a second slot header to determine whether the first slot header is valid or the second slot header is valid and select one of the first slot header and the second slot header determined to be valid as a valid slot header; and performing, by using the processor, a transaction based on the selected valid slot header of the provided page, 4Application No. 16/729,539 Docket No. 042060.0001 wherein each of the first and second slot headers comprises a transaction ID, and the transaction ID of each slot header is compared with a file chance counter to determine whether the first slot header or the second slot header is valid.”

Claim 11 recites “A processor-implemented method of doubleheader logging of a slotted page performed by a database apparatus comprising a processor, a memory and a database, the method comprising: 5Application No. 16/729,539 Docket No. 042060.0001 determining, by using the processor, whether a first slot header of a page to be recovered or a second slot header of the page to be recovered is valid by comparing a transaction ID of each of the first slot header and the second slot header with a file chance counter; invalidating, by using the processor, one of the first slot header and the second slot header determined to be invalid; and performing, by using the processor, a transaction based on one of the first slot header and the second slot header determined to be valid.”

Claim 15 recites “A database apparatus for doubleheader logging of a slotted page, the database apparatus comprising: a database for storing a database file configured with a database header and a plurality of database pages; a memory for storing at least one instruction; and a processor connected to the database and the memory, wherein the processor executes the at least one instruction to: determine whether a first slot header of a page or a second slot header of the page is valid by comparing a transaction ID of each of the first slot header and the second slot header with a file change counter; select one of the first and second slot headers determined to be valid as a valid slot header; and perform a transaction based on the selected valid slot header.”

Claim 20 recites “A database apparatus for doubleheader logging of a slotted page, the database apparatus comprising: a database for storing a database file configured with a database header and a plurality of database pages; a memory for storing at least one instruction; and a processor connected to the database and the memory, wherein the processor executes the at least one instruction to: determine whether a first slot header of a page to be recovered or a second slot header of the page to be recovered is valid by comparing a transaction ID of each of the first and second slot headers with a file change counter, invalidate one of the first and second slot headers determined to be invalid, and perform a transaction based on one of the first and second slot headers that is determined to be valid.”

These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “database apparatus”, “memory”, and “processor” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, 

	Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome.  Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/04/2022